By the Court.
The Court is of opinion, upon the authority of Tatum’s Case, 9 Leigh 56, that officers of *392the Virginia line on continental establishment who became supernumerary before the passing of the act of May 1779, ch. 6, were not entitled to half pay for life under said act; and that there is no error in the judgment 0f the Court below affirming the decision of the auditor rejecting the claim of the appellant. The same is therefore affirmed.
Stanard, J.
I think Lilly's Case, 1 Leigh 525, was correctly decided; and it is difficult to distinguish in the construction of the statute, between that case and the case before us. But all the new facts brought to the consideration of the Court in Lilly’s Case, were proceedings of the Legislature in relation to the State line. There, too, had been a decision as early as 1795, in Bowman's Case, against the rights of the officers of the continental line to half pay under the act of May 1779; and no claim was set up by these officers from that time until Tatum's Case. This indicates some occult facts, distinguishing the rights of the two classes of officers. And after the great lapse of time, and two decisions of this Court, as it is known that Judge Brooke, who is prevented sitting in this case by his connection with the appellant, still entertains the opinion formerly expressed by him; and two of the Judges sitting in this case are for affirming the judgment of the Court below; I therefore unite in that affirmance. And as this case has been fully argued, I shall, hereafter, consider it as settling the law upon the subject.